Case 2:17-cv-07639-SJO-KS Document 626-1 Filed 12/27/19 Page 1 of 2 Page ID
                                #:27929



 1 JEFFREY I. WEINBERGER (State Bar No. 56214)
   jeffrey.weinberger@mto.com
 2 TED DANE (State Bar No. 143195)
   ted.dane@mto.com
 3 GARTH T. VINCENT (State Bar No. 146574)
   garth.vincent@mto.com
 4 BLANCA F. YOUNG (State Bar No. 217533)
   blanca.young@mto.com
 5 PETER E. GRATZINGER (State Bar No. 228764)
   peter.gratzinger@mto.com
 6 ADAM R. LAWTON (State Bar No. 252546)
   adam.lawton@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, 50th Floor
 8 Los Angeles, California 90071-3426
   Telephone: (213) 683-9100
 9 Facsimile: (213) 687-3702
10 GEOFFREY D. BIEGLER (State Bar No. 290040)
   biegler@fr.com
11 GRANT T. RICE (admitted pro hac vice)
   rice@fr.com
12 FISH & RICHARDSON P.C.
   12390 El Camino Real
13 San Diego, CA 92130
   Telephone: (858) 678-5070
14 Facsimile: (858) 678-5099
15 Attorneys for Defendant-Counterclaimant
   KITE PHARMA, INC.
16
                        UNITED STATES DISTRICT COURT
17
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18
19
   JUNO THERAPEUTICS, INC.,                Case No. 2:17-cv-7639-SJO-KS
20 MEMORIAL SLOAN KETTERING
   CANCER CENTER, AND SLOAN                DECLARATION OF MARKUS
21 KETTERING INSTITUTE FOR                 BRAZILL IN SUPPORT OF KITE
   CANCER RESEARCH,                        PHARMA, INC.’S REQUEST TO (1)
22                                         SET A BRIEFING SCHEDULE FOR
            Plaintiffs,                    PLAINTIFFS’ POST-VERDICT
23                                         MOTION, AND (2) DEFER ENTRY
        vs.                                OF JUDGMENT
24
   KITE PHARMA, INC.,
25
            Defendant.
26
27 AND RELATED COUNTERCLAIMS
28

                             DECLARATION OF MARKUS BRAZILL
Case 2:17-cv-07639-SJO-KS Document 626-1 Filed 12/27/19 Page 2 of 2 Page ID
                                #:27930



 1        I, Markus Brazill, declare:
 2        1.     I am an attorney with the law firm of Munger, Tolles & Olson LLP,
 3 counsel for Defendant Kite Pharma, Inc. (“Kite”) in this case. I have personal
 4 knowledge of the facts stated in this declaration and, if called as a witness, could
 5 competently testify to them.
 6        2.     Exhibit 1 consists of the Federal Circuit’s order in Brigham and
 7 Women’s Hospital, Inc., v. Perrigo Company filed on June 21, 2017.
 8
 9        I declare under penalty of perjury that the foregoing is true and correct.
10
11 DATED: December 27, 2019                                /s/ Markus Brazill
12                                                           Markus Brazill

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -1-
                                DECLARATION OF MARKUS BRAZILL
